Case 2:17-cv-07218-DMG-JEM Document 135 Filed 07/08/20 Page 1 of 1 Page ID #:1129




     1
     2
     3
     4
     5
     6
     7
     8                        UNITED STATES DISTRICT COURT
     9                      CENTRAL DISTRICT OF CALIFORNIA
    10
    11   ELIZABETH SANCHEZ,         ) Case No.: CV 17-7218-DMG (JEMx)
         NATIVIDAD SANCHEZ AND A.G. )
    12                              )
         by and through his guardian ad litem
                                    ) ORDER DISMISSING ENTIRE
    13   ANA LOPEZ,                 ) ACTION WITH PREJUDICE [134]
                                    )
    14                              )
                      Plaintiffs,   )
    15                              )
             vs.                    )
    16                              )
         COUNTY OF LOS ANGELES,     )
    17   EDWARD MCDONALD and DOES 1 )
         through 10, inclusive,     )
    18                              )
                      Defendants.   )
    19                              )
                                    )
    20
    21         IT IS HEREBY ORDERED, following stipulation of counsel, that the above-
    22   entitled action is dismissed, with prejudice, pursuant to Federal Rules of Civil
    23   Procedure, Rule 41(a)(1). All parties to bear their own costs and attorney’s fees.
    24         IT IS SO ORDERED.
    25
    26   DATED: July 8, 2020                     ___________________________________
                                                 DOLLY M. GEE
    27                                           UNITED STATES DISTRICT JUDGE
    28

                                                  -1-
